Churchill, J.
(concurring). I concur solely on the ground that the payments made on account were applied by the plaintiff to the extinguishment of the principal of the debt pro tanto. This is, in effect, conceded in the record. The principal debt having been extinguished to that extent, the right to recover interest on the part of the debt so extinguished was lost. The result would be otherwise, in the absence of such an application, even if the whole debt had been paid. (Bidwell v. Douglas Trading Co., 183 Fed. 93; Bank of California v. Webb, 94 N. Y. 467.)